 In the Matter of FLOYD D. PENROD, JAY E. PENROD, DANIEL H. PEN-ROD AND LEE PENROD D/B/A FLOYD PENROD & SONS TOOL & ENGINEER-ING COMPANYandINTERNATIONAL UNION, UNITED AUTOMOBILE,AIRCRAFT& AGRICULTURAL IMPLEMENTWORKERS OF AMERICA(UAW-CIO).Case No. 9-R-1557.Decided November 7, 1944Mr. Clyde A. Rutherford,of Muncie, Ind., for the Company. -Messrs. Joseph HarrisandFred S. Grundy,of Indianapolis, Ind.,for the Union.Mr. Bernard Goldberg,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed byInternationalUnion, United Automo-bile, Aircraft & Agricultural Implement Workers of America (UAW-CIO), herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofFloyd D. Penrod, Jay E. Penrod, Daniel H. Penrod and Lee Pen-rod, doing -business as Floyd Penrod & Sons Tool & EngineeringCompany, Muncie, Indiana, herein called the Company, the Na-tional Labor Relations Board provided for an appropriate hearingupon due notice before Benjamin E. Cook, Trial Examiner. Saidhearing was held at Muncie, Indiana, on October 4, 1944.The Com-pany and the Union appeared and participated.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded an oppor-ttinity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYFloyd Penrod & Sons Tool & Engineering Company, a partnershipcomposed of Floyd D. Penrod, Jay E. Penrod,Daniel H.Penrod and59 N. L.R. B., No. 29.,115 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDLee Penrod,' is engaged in the manufacture of tools, dies, jigs, fix-tures, pumps, special machinery, and metal stampings at its plantinMuncie, Indiana.During the calendar year 1943, the Companypurchased raw materials valued in excess of $10,000, of which morethan 50 percent was shipped to the plant from points outside theState of Indiana.During the same period, the Company manufac-tured products whose value exceeded $10,000, of which more than 10percent was shipped to points outside the State of Indiana.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDInternational Union,United Automobile,Aircraft &AgriculturalImplement Workers of America(UAW-CIO),is a labor organiza-tion admitting to membership employees of theCompany.III. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its production and mainte-nance employees until the Union has been certified by the Board inan appropriate unit.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union seeks a unit comprising all production and maintenanceemployees, including the watchman, the receiving clerk and tool cribattendant, and the foremen, but excluding office and clerical employees,the draftsman, and all supervisory employees.The Company con-tends that the watchman, the receiving clerk and tool crib attendant,and the foremen should also be excluded from the unit.Watchman.The Union seeks to include and the Company toexclude the single watchman employed by the Company. This em-ployee, who is not militarized, acts as a fireman as well as a watchman1The Field Examiner reported that the Union submitted 25 authorization cards ; thatthe names of 21 persons appearing on the cards were listed on the Company's pay roll ofAugust 11, 1944, which contained the names of 47 employees in the appropriate unit ; andthat the cards were all dated in July 1944. FLOYD PENROD & SONS TOOL & ENGINEERING COMPANY 117and also does somecleaningwork.We shall include the watchman -in the unit .2Receiving clerk and tool crib attendant.The Union would includeand the Company exclude this employee who spends 40 percent of histime as areceiving clerk and the balance as a tool crib attendant check-ing out tools and keeping track of broken tools for reordering.Heworks ina smalltoolroom which is adjacent to the machine shop.Like production employees he is hourly paid, punches a time clock,and enjoyssimilarvacation rights.We are of the opinion that theinterests of this employee are closely linked with those of the produc-tion and maintenance employees and shall, accordingly, include himin the unit .3Foremen.The Company employs three foremen, Russell Bonham,Edward Pfleeger and Dan Jones, whom the Union would include on theground that they are not supervisors within the Board's definition; theCompany would exclude them.Russell Bonham, a die maker, works at his trade and, in addition,directs 8 or 10 subordinates; with respect to these subordinates he actsas an instructor, a trouble shooter, and an expediter.Edward Pfleegerdrives a truck about 3 hours a day, operates a boiler machine, and over-seesthe work of 8 or 10 employees engaged in spot welding.Dan Jonesis in charge of about 7 employees; he sets dies and directs the punchpress operatives and the employees engaged -in manufacturing coolingpumps.Like Bonham and Pfleeger, Jones spends practically all ofhis timein manualwork.It is conceded that the authority of each ofthese foremen as regards the employees working under them is identi-cal.It appears that the foremen exercise only minor supervisory func-tions, andare, infact, littlemore than group leaders.The plantinvolved hereinis smallfrom both the physical standpoint and thenumber of workers employed; the latter number about 30. It is ownedby-a partnership consisting of 4 men, all of whom activelyengage inmanualwork in the plant.Decisions respecting the status of em-ployees are apparently made by the partners on the basis of their ownfirst-hand knowledge of the employees, rather than upon recommenda-tions of the foremen.Under all the circumstances, we are of theopinion that the foremen are not supervisors within the Board'sdefinition and we shall, accordingly, include them in the unit as produc-tion employees.We find that all production and maintenance employees of the Com-pany,4 including the watchman and the receiving clerk and tool crib8 SeeMatter of Wilson & Co.,Inc.,58 N. L. R. B. 666;Matter of Hamrick Mills, 57 N. L.R. B. 163.8SeeMatterof RobinsDry Dock&Repair Company,33 N. L. R. B. 15.4Russell Bonham, Edward Pfleeger,and Dan Jones are deemed included. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDattendant, but excluding office and clerical employees, the draftsman,and all supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of employees,or effectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein subject to the limitations and additions set forth in theDirection.'DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to "ascertain representa-tives for the purposes of collective bargaining with Floyd D. Penrod,Jay E. Penrod, Daniel H. Penrod and Lee Penrod, doing business asFloyd Penrod & Sons Tool & Engineering Company, Muncie, Indiana,an election by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the NinthRegion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Sections 10 and 11, of said Rules andRegulations, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during the said pay-roll period because they wereill or on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire to berepresented by International Union, United Automobile, Aircraft &Agricultural Implement Workers of America (UAW-CIO) for thepurposes of collective bargaining.The Union's request that its name appear on the ballotas UAW-CIOis hereby granted.